Morgan, J.,
dissenting. Retrocession is alienation. I find no autority which permits the alienation of real estate belonging to minors, as the result of a compromise between their tutor and persons presenting claims against them. The laws are intended to protect those who can not protect themselves. But, practically, it appears that the helpless are always wrong. When the law says that real estate belonging to minors can not be sold except by public auction, I think it meant *683what it said; and I do not think that their property can be taken away from them except in the way pointed out by law.
In this case the tutor not only reconveyed the property, but he paid money and contracted a debt to enable him to complete the re-rendition. I do not think he had that right, even though his course was sanctioned by a family meeting of the friends of the minors, and ratified by-the sanction of the clerk. All of them joined together had not, in my opinion, the right to allow their property to be disposed of except in the manner and form prescribed by law.
I therefore dissent from the conclusions arrived at by the majority of the court.